 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN RENZI                       ) Case No. 8:18-cv-01041-JVS-
                                      ) JDE
12               Plaintiff,           )
                                      ) AMENDED JUDGMENT
13         vs.                        )
                                      )
14   AETNA LIFE INSURANCE COMPANY, )
     ANAHEIM ARENA MANAGEMENT, LLC )
15   EMPLOYEE BENEFIT PLAN and DOES 1
     through 10;                      )
16                                    )
                 Defendants.          )
17                                    )
18

19         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
20   Judgment is entered in favor of Plaintiff John Renzi and against Aetna Life
21   Insurance Company (“Aetna”). The Court orders that Aetna pay Mr. Renzi Long
22   Term Disability benefits owed under the Plan from June 28, 2017 to the date of
23   this Amended Judgment, with interest at 4% per annum.
24         The Court further Orders that Aetna shall continue to pay Mr. Renzi Long
25   Term Disability benefits pursuant to the Policy as long as he continues to remain
26   “totally disabled” under the terms of the Plan.
27   ///
28   ///

                                              -1-
 1         As Plaintiff has achieved success on the merits in this litigation, he may
 2   apply to the Court for an award of attorney fees and recovery of costs of action.
 3

 4

 5

 6   Dated: August 23, 2019          ______________________________________
                                          The Honorable James V. Selna
 7                                        United States District Court Judge
 8

 9   Submitted by:
10   GORDON REES SCULLY MANSUKHANI, LLP
11
     By   /s/ Jordan S. Altura
12         Jordan S. Altura
     Attorneys for Defendant
13   Aetna Life Insurance Company
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
